Citation Nr: 1512569	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the case for additional development in May 2012 and July 2014.  The case has been reassigned to the undersigned.  


FINDING OF FACT

The Veteran's degenerative joint disease (DJD) of the right foot is reasonably shown to have resulted from an in-service injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for right foot DJD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for a right foot disability, no further discussion of the VCAA is required.  


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In a September 2014 VA examination report, the examiner indicated an X-ray of the Veteran's right foot showed DJD.  Thus, the medical evidence of record shows that the Veteran has a current disability, which establishes the first element for service connection.

In various statements, the Veteran contends his right foot was fractured in service after a vehicle ran over it while he was serving aboard the USS Ticonderoga.  The Veterans Law Judge (VLJ) who previously considered the matter conceded that the Veteran sustained a right foot injury in service; as such, his statements regarding his right foot being injured during service are accepted.  Thus, the remaining question is whether the current right foot DJD is related to his service.  

The Veteran was afforded a VA foot examination in June 2012.  The examiner opined the Veteran's right foot condition was less likely than not related to service.  He reasoned the Veteran's service treatment records did not show any complaints or treatment for the right foot and that there was no current evidence of old or healed foot fractures on the X-rays taken during the examination.   In contrast, the September 2014 VA examiner opined the Veteran's right foot DJD was secondary to his reported injury in service, finding his reported history credible.  

The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In considering these conflicting pertinent medical opinions regarding the etiology of the Veteran's right foot DJD, the Board notes that the June 2012 VA examiner, in part, relied on a lack of documentation of an in-service injury.  However, as noted, the VLJ who previously considered the matter conceded that the Veteran sustained a right foot injury in service.  For this reason, the Board finds that the probative value of the June 2012 VA examiner's opinions is reduced.

The September 2014 examiner's opinion is supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record.  To the extent that the opinion relies upon the Veteran's own description of an in-service injury, the Veteran is competent to describe a prior injury and that it was diagnosed as a foot fracture, and the Board finds his descriptions to be credible in this case.  The examiner's reliance upon the Veteran's credible description of an in-service foot injury does not reduce the probative value of the September 2014 opinion.

In sum, the competent and credible September 2014 VA examiner's diagnosis indicates the appellant currently experiences DJD of the right foot.  The competent and credible lay evidence in this case indicates that the Veteran experienced an in-service right foot injury.  Finally, the September 2014 examiner's competent and credible medical opinion links the Veteran's current right foot disability to the injury he sustained in service.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for right foot DJD is warranted.

ORDER

Service connection for right foot DJD is granted.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


